Citation Nr: 1210492	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  02-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for heart disease, to include coronary heart disease and hypertension.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor - Goodman, Allen, & Filetti, PLLC


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to January 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in March 2004.  A transcript of this proceeding has been associated with the claims file. 

In an August 2004 decision, the Board reopened the Veteran's claim based on the submission of new and material evidence and remanded the appeal for further development.  However, in August 2005, the Board denied the Veteran's reopened claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in August 2007, the Court vacated the Board's August 2005 decision and remanded the case back to the Board for further development.  The Board remanded the case for further development in January 2008. 

In a December 2008 decision, the Board again denied the Veteran's claim.  The Veteran appealed this decision to the Court which, by order dated in March 2010, granted a joint motion for remand and remanded this matter to the Board for compliance with the instructions in the joint motion.  Thereafter, the Board remanded the case again for further development pursuant to the joint motion in September 2010.  Subsequently, in July 2011 the case was before the Board again and, at that time, an independent medical opinion was requested.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).      



FINDINGS OF FACT

1.  An elevated blood pressure reading was not noted at service entrance.

2.  The preponderance of the evidence indicates that the Veteran's hypertension clearly and unmistakably existed prior to service. 

3.  There is no clear and unmistakable evidence that the preexisting hypertension was not aggravated by service.  

4.  The Veteran's current hypertension is due to service.  

5.  There is competent medical evidence linking the Veteran's hypertension with his coronary artery disease.


CONCLUSION OF LAW

Service connection for heart disease, to include coronary heart disease and hypertension is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertion that heart disease, to include coronary heart disease and hypertension is related to his service with the United Air Force from September 1958 to January 1963.  Specifically, the Veteran contends that he exhibited multiple elevated blood pressure readings during and within one year of separation from military service which would warrant a diagnosis of hypertension within one year of discharge from military service.  Alternatively, the Veteran contends that his hypertension pre-existed his military service and was aggravated by his service.    


Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases such as hypertension may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 Note(1) to Diagnostic Code 7101.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) a veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  

Factual Background

Service treatment records show that when the Veteran presented for his enlistment examination in September 1958, his blood pressure reading was 148/80, and his chest x-ray was interpreted as negative.  The clinical evaluation of his lungs, chest, and heart was normal.

Upon separation examination on January 3, 1963, the Veteran's blood pressure reading was 120/68; his chest x-ray was interpreted as negative; and his electrocardiogram was interpreted as normal.  The clinical evaluation was normal for the heart but was abnormal for the lungs and chest.  This abnormality, which refers to number "28" of the clinical evaluation, was described as: "asymmetry of the chest cage, mild" and "Grade III systolic heart murmur heard best at the 3rd left interspace at S.B. PMI 5th ICS at MCL."  The diagnosis was of a functional cardiac murmur of no significance and without any complications or sequelae; the summary of defects and diagnosis included a functional heart murmur.

According to a January 4, 1963, entry on a chronological record of medical care, it was noted that the Veteran was found on separation examination to have a grade III systolic murmur heard best at the third left interspace; that no murmur was found on entering the Air Force; and that further evaluation, with x-rays of the heart and electrocardiogram (ECG), was indicated.  A consultation was performed on January 7, 1963.  Following physical examination of the neck, chest and heart, as well as review of chest films and ECG (which were normal), the impression was of a functional cardiac murmur of no hemodynamic significance; the Veteran was cleared for separation from active duty service.

A private physical examination report, dated June 1963, reflects a health history disclosing that the Veteran had no history of heart disease.  The physical examination of the thorax revealed a grade I-II systolic murmur at the pulmonic area, and that the heart was negative.  The Veteran's blood pressure reading was 140/80; his lungs were clear; and no organic disease was present.

In November 1963, the Veteran's wife submitted a statement relating that she first knew of the Veteran's heart trouble when he was to depart from England on January 3, 1963, and that he did not leave until January 17, 1963, as he was hospitalized for heart trouble.  She stated that since his return to the United States, he has had pain in the chest and left side.  Also, she indicated that during a physical examination for a job, the Veteran was told he had a heart condition.

In another statement submitted in November 1963, O.J.D. reported that the Veteran had some asthma as a child but outgrew it; and that the Veteran seemed hale and hearty until he came home on leave from the Air Force, after which he seemed tired and listless all the time, complaining of indigestion pains and could never get enough sleep.  Also, O.J.D. stated that, since the Veteran's discharge from service, he would become upset and nervous about little things, would complained about not getting enough rest, and did not do anything but work and rest all the time at home.

A November 1963 Certificate of Attending Physician, prepared by Dr. H.J.K., indicates that the Veteran was seen in October 1963 with a history of a heart murmur in service and complaints of pain in the pericardium area.  A physical examination at that time revealed a soft murmur of the apical area.  The lungs were clear.  The blood pressure reading was 158/90.  According to Dr. H.J.K., the Veteran did not return the following day for a more complete examination with an EKG, as advised.

In late November 1963, the Veteran was accorded a VA examination.  At that time, he related a history of a heart murmur in service, which he noted was confirmed by Dr. K.  The examination of the heart revealed that a soft systolic murmur was heard loudest over the pulmonic area but also may be heard in mitral.  The blood pressure reading was 138/90.  The chest x-rays showed the thoracic cage, heart, aorta, and lung fields to be negative.  The attached November 1963 electrocardiographic record indicated an impression of valvular heart disease and a soft murmur heard at best at the pulmonic area.  The diagnoses included vavular heart disease.

In April 1964, the Veteran was admitted to a VA hospital for a period of observation and examination.  The Veteran's blood pressure readings were 142/78 (left arm sitting) and 134/82 (right arm sitting).  The chest x-ray was completely unremarkable without any evidence of cardiomegaly; and the EKG was completely within normal limits.  It was the impression of the house staff that the Veteran had a functional heart murmur, and likewise this impression was entertained by two VA physicians who had consulted on the Veteran.  Cardiac catheterization was done on April 14, 1964, the results of which were completely within normal limits.  It was noted the Veteran remained entirely asymptomatic throughout his hospitalization and was discharged without medications.  The established clinical diagnoses included a functional heart murmur, of no significance.

Private and VA medical records, dated from June 1989 to May 2008, reflect that the Veteran received treatment for and was variously diagnosed with coronary artery disease, hypertension, and peripheral vascular disease.  A June 1989 private medical record indicates a diagnosis of hypertension, and that the Veteran began taking medication for severe hypertension about one and one-half years earlier.  A September 1996 private medical record indicates that the Veteran had a "heart condition," although none was specified at this time.  Additional private medical records reflect that the Veteran underwent a quadruple coronary artery bypass graft in October 1996 and was initially diagnosed with coronary artery disease.

An October 2004 VA examination report discloses that the Veteran has been diagnosed with coronary artery disease, congestive heart failure per the Veteran's report, and a murmur of aortic stenosis.  At that time, the Veteran's blood pressure readings were 184/70, 184/64 and 168/60, and the he was also found to have hypertension.  The examiner opined that it was less likely than not that the Veteran's coronary artery disease and aortic stenosis originated in service, or were otherwise related to service; explaining that he would not make a diagnosis of hypertension based on a single borderline blood pressure reading within a year of the Veteran's discharge from military service, that the Veteran had a normal cardiac catheterization in 1964, and the Veteran apparently developed some calcific aortic stenosis on a degenerative basis since then.

An August 2010 private medical opinion from Dr. T.M. refers to specific medical reports of record dating back to the Veteran's military service, the earliest of which was in September 1958.  In addition, Dr. T.M. noted that he reviewed records from September 1958 through his current treatment and that the Veteran had been treated in his office since 1997.  In particular, looking at the blood pressure readings of September 1958 and October 1963, Dr. T.M. concluded that the Veteran would have been diagnosed with hypertension.  Dr. T.M. also opined that it was at least as likely as not that the Veteran's cardiac problems would have been affected by hypertension during these years of service.  Finally, Dr. T.M. noted that the medical review in October 2004 indicated a single hypertensive reading but did not address the initial reading in 1958.  

A September 2010 VA examination report discloses that the Veteran's blood pressure readings were 156/66, 152/64 and 158/65.  The diagnoses were of coronary artery disease, status post coronary artery bypass grafting in 1998, a history of hypertension, and a history of a functional heart murmur during evaluation in the service.  According to the VA examiner, the Veteran has a current diagnosis of heart disease, including coronary artery disease, which was diagnosed in 1998 based on a coronary artery bypass graft history.  The examiner found that the Veteran's coronary artery disease did not exist when the Veteran was in the service, noting a negative cardiac catheterization.  The examiner found that the Veteran had a current diagnosis of hypertension; however, the Veteran did not meet the criteria for a diagnosis of hypertension when he was in the service.  Also, the examiner noted that the Veteran had a history of murmur, which was noted as a functional murmur in service.  After a review of the October 2004 and August 2010 medical opinion reports, as well as a review of the claims file, the examiner opined that the Veteran's current diagnoses of coronary artery disease and hypertension are less likely than not related to the Veteran's service or to have had their onset in service.  

As above, in July 2011 the Board requested an independent medical opinion to resolve the conflicting opinions in this case.  In response to this request, Dr. B.E.W. reviewed the claims file and noted the Veteran's history of heart problems both during and after service.  In response to each of the questions posed by the Board in July 2011 he wrote the following:

1. What is the likelihood (more likely, as likely as not, or less likely) that the Veteran's hypertension had its onset during service or was manifested within the one-year after his discharge from service, based on the blood pressure readings noted in September 1958, January 1963, June 1963, November 1963, and April 1964; or, is otherwise related to service based on the diagnosis of a functional heart murmur in January 1963?

The Veteran's hypertension is less likely to have had its onset during or in the year following active duty.  I do believe that the Veteran suffered from hypertension but because the blood pressure was elevated during his enlistment examination the hypertension must have had its onset before his active duty.  The functional murmur is a benign finding and is unrelated to his hypertension.  

2. Based on the evidence of record, what is the likelihood (more likely, as likely as not, or less likely) that any currently diagnosed heart disease, including coronary artery disease, had its onset during service, was manifested within the one year after the Veteran's discharge from service, or is otherwise related to service based on the diagnosis of a functional heart murmur in January 1963?

The coronary artery disease is less likely to have had its onset during or in the year following his service. The cardiac catheterization in April 1964 that was found to be "completely within normal limits" would eliminate this possibility assuming that coronary angiography was performed.  The catheterization report is not present, only the discharge summary from the admission.  This would have been early in the history of coronary angiography and perhaps was not done.  Even if this was not conducted, it is still less likely that the Veteran's coronary disease had its onset at age 25.  His coronary disease is unrelated to his functional murmur.

3. Based on the evidence of record, did the Veteran have any defects, infirmities or disorders of the cardiovascular system prior to or upon his entrance into service in September 1958?  If the answer is "yes," the examiner is asked to address the following: (1) please identify the preexisting cardiovascular defect, infirmity, or disorder; and (2) did any such preexisting condition increase in disability during service?  In making this assessment, please discuss whether there was a permanent worsening of the underlying pathology of any such preexisting condition, which has resulted in any current disability, namely hypertension or coronary artery disease; and, if so, was this worsening of the underlying pathology of any such preexisting condition due to the natural progress of that condition?

Yes, the Veteran had hypertension upon his entrance into the service.  This is documented by the induction blood pressure of 148/80 mmHg.  At the time of separation examination, January 1963, the blood pressure is noted to be 120/68.  This would not suggest a worsening of his condition.  His current medical conditions including coronary artery disease and hypertension are related to his multiple co-morbid conditions.  These would include long standing diabetes, hypertension, tobacco abuse, obesity, hyperlipidemia, and genetic predisposition.  

Analysis

The Board finds that the evidence of record clearly and unmistakably demonstrates that the Veteran had pre-existing hypertension.  While the Veteran's September 1958 enlistment examination is negative for an impression of hypertension, it does show an elevated blood pressure reading of 148/80.  Furthermore, post-service treatment records, dated within one year of the Veteran's discharge from military service show elevated blood pressure readings, specifically 140/80 in June 1963 and 158/90 and 138/90 in November 1963.  Also, in October 2011 Dr. B.E.W. opined that the Veteran's hypertension pre-existed the Veteran's military service.     

Turning to the remaining question of whether the evidence clearly and unmistakably shows that the preexisting hypertension was not aggravated by service (the burden being on VA), the evidence includes service and post-service treatment records that show that the Veteran was treated and evaluated for several heart problems upon separation from military service and on several occasions for approximately a year and a half after separation from service.  While Dr. B.E.W. opined that the Veteran's hypertension was not aggravated by military service, the evidence shows an even higher blood pressure reading of 158/90 in November 1963, within one year of separation from military service, as compared to the blood pressure reading of 148/90 upon enlistment examination in September 1958.  This along with the several cardiac problems upon separation from service and within the first year post-service support the Veteran's aggravation theory.  

Because the evidence is not clear and unmistakable to establish that the Veteran's pre-existing hypertension was not aggravated during service, the presumption of sound condition upon entry into service is not rebutted, and the Veteran is presumed to have been in sound condition upon entry into service.  If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, a veteran's claim is one for service connection.  Wagner, 370 F.3d at 1089.

The record includes evidence of an elevated blood pressure reading upon enlistment examination, continued cardiac complaints during military service and shortly after service, and a current diagnosis of hypertension.  The record shows the disorder clearly and unmistakably preexisted service, but does not clearly and unmistakably indicate the hypertension was not aggravated beyond its normal progression during active service.  Accordingly, the Board finds that the evidence supports service connection for hypertension.    

As for the Veteran's coronary artery disease, the Board finds that the record shows that the coronary artery disease is related to or aggravated by his now service-connected hypertension.  As above, in August 2010 Dr. T.M. opined that it was at least as likely as not that the Veteran's cardiac problems would have been affected by hypertension during the Veteran's years of service.  Also, in October 2011 Dr. B.E.W. opined that the Veteran's current coronary artery disease was related to his multiple co-morbid conditions to include hypertension.  As such, the Board finds that the evidence supports service connection for coronary artery disease as secondary to his hypertension.       

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, there is no reason to further explain how VA has complied with the duties to notify and assist the Veteran.    


ORDER

Service connection for heart disease, to include coronary heart disease and hypertension is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


